                      Case 3:19-cv-04980-JSC Document 15 Filed 08/19/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                Northern District
                                              __________  DistrictofofCalifornia
                                                                       __________


             LA CLINICA DE LA RAZA, et al.,                    )
                             Plaintiff                         )
                                v.                             )      Case No.     3:19-cv-04980
                DONALD J. TRUMP, et al.,                       )
                            Defendant                          )

                                                APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Plaintiffs, La Clínica de La Raza, et al.,                                                                   .


Date:          08/19/2019                                                                /s/ - Tanya Broder
                                                                                         Attorney’s signature


                                                                                    Tanya Broder, SBN 136141
                                                                                     Printed name and bar number
                                                                            NATIONAL IMMIGRATION LAW CENTER
                                                                                2030 Addison Street, Suite 420
                                                                                     Berkeley, CA 94704

                                                                                               Address

                                                                                          broder@nilc.org
                                                                                            E-mail address

                                                                                          (510) 663-8282
                                                                                          Telephone number

                                                                                          (213) 639-3911
                                                                                             FAX number
